Exhibit 10.1

 

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement is between CREDENCE SYSTEMS CORPORATION, a
California corporation (the “Company”) and ASHOK BELANI, an individual
(“Executive”). This Agreement shall become effective May 28, 2004 (the
“Effective Time”).

 

1. POSITIONS AND RESPONSIBILITIES

 

a. Position and Term. Executive shall be employed by the Company for a period of
twenty-six (26) months from the Effective Time, unless extended by mutual
agreement of the parties as hereafter set forth (the “Term”). For the initial
fourteen (14) months of the Term, Executive shall serve as Vice Chair of the
Company’s Board of Directors (the “Vice Chair Period”). At the end of the Vice
Chair Period, Executive shall remain employed by the Company in a position to be
mutually agreed by the parties for the remaining twelve (12) months of the Term
(“Post Vice-Chair Period”); provided, however, Credence will extend the term of
Executive’s employment for a period to be mutually agreed by the parties in the
event Executive shall not have realized the Minimum Amount with respect to the
Options as contemplated by Section 3.03(b)(ii) of that certain Employment
Agreement dated as of July 29, 2003 by and among NPTest Acquisition Corporation,
NPTest Holding Corporation, and Executive, as of the last day of the Post Vice
Chair Period . Executive shall perform such duties and responsibilities as are
normally related to such position in accordance with the standards of the
industry and any additional duties now or hereafter assigned to Executive by the
Company. Executive shall abide by the rules, regulations, and practices as
adopted or modified from time to time in the Company’s sole discretion.

 

b. Other Activities. Except upon the prior written consent of the Company,
Executive will not, during the Vice Chair Period of this Agreement, (i) accept
any other employment, or (ii) engage, directly or indirectly, in any other
business activity (whether or not pursued for pecuniary advantage) that might
interfere with Executive’s duties and responsibilities hereunder or create a
conflict of interest with the Company.

 

c. No Conflict. Executive represents and warrants that Executive’s execution of
this Agreement, Executive’s employment with the Company, and the performance of
Executive’s proposed duties under this Agreement shall not violate any
obligations Executive may have to any other employer, person or entity,
including any obligations with respect to proprietary or confidential
information of any other person or entity.

 

1



--------------------------------------------------------------------------------

2. COMPENSATION AND BENEFITS

 

a. Base Salary. The Company shall pay Executive a salary of Forty One Thousand
Six Hundred Sixty-eight Dollars ($41,668) per month for the initial sixmonths of
the Vice Chair Period. The Company shall pay Executive a salary of Thirty Three
Thousand Three Hundred Thirty Four Dollars ($33,334) per month for the last
eight months of the Vice Chair Period. During the Post Vice-Chair Period, the
Company shall pay Executive a salary at the rate of Ten Thousand Dollars
($10,000) per month. In the event Executive’s term of employment is extended by
mutual agreement of the parties after the Post Vice-Chair period, Executive
shall be paid an amount mutually agreed by the parties. Executive’s salary shall
be paid in accordance with the Company’s regularly established payroll practice.

 

b. Benefits. Executive shall be eligible to participate in the benefits made
generally available by the Company to similarly-situated executives, in
accordance with the benefit plans established by the Company, and as may be
amended from time to time in the Company’s sole discretion.

 

c. Expenses. The Company shall reimburse Executive for reasonable business
expenses incurred in the performance of Executive’s duties hereunder in
accordance with the Company’s expense reimbursement guidelines.

 

d. Bonus. For fiscal year 2005, Executive shall be eligible for an annual target
incentive bonus equal to Fifty Percent (50%) of his annual salary for such
fiscal year (“Target Bonus”). During fiscal year 2005, Executive shall receive
the percentage of his Target Bonus that equals the percentage of Target Bonus
earned by the Company’s Chief Executive Officer for the year, which bonus shall
be pro rated for that period of the fiscal year during which Executive served as
Vice Chair of the Company’s Board of Directors. After the end of fiscal year
2005, Executive shall cease to be eligible for any bonus compensation.

 

3. AT-WILL EMPLOYMENT; TERMINATION

 

a. At-Will Termination. Either Executive or the Company may terminate
Executive’s employment with the Company at any time, for any reason or no reason
at all, upon thirty (30) days’ advance written notice.

 

b. Severance. Except in situations where the employment of Executive is
terminated For Cause, By Death or By Disability (as defined in Section 4 below),
in the event that the Company terminates Executive’s employment during the Term,
Executive will be eligible to receive the remaining salary payments he would
have received for any remaining portion of the Term,

 

2



--------------------------------------------------------------------------------

which shall be payable as salary continuation. In addition, except in situations
where the employment of Executive is terminated For Cause or By Death, in the
event that the Company terminates Executive’s employment during the Term or the
employment of the Executive by the Company ceases by reason of the end of the
Term, the Company shall pay the premiums for Executive’s COBRA coverage until
the earlier of the following: (1) the later of that date (x) eighteen (18)
months after the Effective Time or (y) six (6) months after the employment of
the Executive by the Company ceases by reason of end of the Term or (2) that
date the Executive becomes covered by another employer’s health plan. Where
Executive’s employment has been terminated, Executive’s eligibility for the
foregoing severance benefits is conditioned on Executive having first signed a
release of claims in a form provided by the Company.

 

4. OTHER TERMINATIONS BY COMPANY

 

a. Termination for Cause. For purposes of this Agreement, “for Cause” shall
mean: (i) Executive commits a crime involving dishonesty, breach of trust, or
physical harm to any person; (ii) Executive willfully engages in conduct that is
in bad faith and materially injurious to the Company, including but not limited
to, misappropriation of trade secrets, fraud or embezzlement; (iii) Executive
commits a material breach of this Agreement, which breach is not cured within
twenty days after written notice to Executive from the Company; (iv) Executive
willfully refuses to implement or follow a lawful policy or directive of the
Company, which breach is not cured within twenty days after written notice to
Executive from the Company; or (v) Executive willfully engages in misfeasance or
malfeasance demonstrated by a pattern of failure to perform job duties
diligently and professionally. The Company may terminate Executive’s employment
for Cause at any time, without any advance notice. The Company shall pay to
Executive all compensation to which Executive is entitled up through the date of
termination for Cause, subject to any other rights or remedies of Employer under
law; and thereafter all obligations of the Company under this Agreement shall
cease.

 

b. By Death. Executive’s employment shall terminate automatically upon
Executive’s death. The Company shall pay to Executive’s beneficiaries or estate,
as appropriate, any compensation then due and owing. Thereafter all obligations
of the Company under this Agreement shall cease. Nothing in this Section shall
affect any entitlement of Executive’s heirs or devisees to the benefits of any
life insurance plan or other applicable benefits.

 

c. By Disability. If Executive becomes eligible for the Company’s long term
disability benefits or if, in the sole opinion of the Company, Executive is
unable to carry out the responsibilities and functions of the position held by

 

3



--------------------------------------------------------------------------------

Executive by reason of any physical or mental impairment for more than ninety
(90) consecutive days or more than one hundred and twenty (120) days in any
twelve-month period, then, to the extent permitted by law, the Company may
terminate Executive’s employment. The Company shall pay to Executive all
compensation to which Executive is entitled up through the date of termination,
and thereafter all obligations of the Company under this Agreement shall cease.
Nothing in this Section shall affect Executive’s rights under any disability
plan in which Executive is a participant.

 

5. TERMINATION OBLIGATIONS

 

a. Return of Property. Executive agrees that all property (including without
limitation all equipment, tangible proprietary information, documents, records,
notes, contracts and computer-generated materials) furnished to or created or
prepared by Executive incident to Executive’s employment belongs to the Company
and shall be promptly returned to the Company upon termination of Executive’s
employment.

 

b. Resignation and Cooperation. Upon termination of Executive’s employment,
Executive shall be deemed to have resigned from all offices and directorships
then held with the Company. Following any termination of employment, Executive
shall cooperate with the Company in the winding up of pending work on behalf of
the Company and the orderly transfer of work to other employees. Executive shall
also cooperate with the Company in the defense of any action brought by any
third party against the Company that relates to Executive’s employment by the
Company.

 

6. INVENTIONS AND PROPRIETARY INFORMATION; PROHIBITION ON THIRD PARTY
INFORMATION

 

a. Proprietary Information Agreement. Executive agrees to sign and be bound by
the terms of the Company’s standard Employee Proprietary Information and
Inventions Agreement (“Proprietary Information Agreement”).

 

b. Non-Solicitation. Executive acknowledges that because of Executive’s position
in the Company, Executive will have access to material intellectual property and
confidential information. During the term of Executive’s employment and for a
period of twelve (12) months thereafter, in addition to Executive’s other
obligations hereunder or under the Proprietary Information Agreement, Executive
shall not, for Executive or any third party, directly or indirectly (a) divert
or attempt to divert from the Company any business of any kind, including
without limitation the solicitation of or interference with any of its
customers, clients, members, business partners or suppliers, or (b) solicit or
otherwise induce any person employed by the Company to terminate his employment.

 

4



--------------------------------------------------------------------------------

c. Non-Disclosure of Third Party Information. Executive represents and warrants
and covenants that Executive shall not disclose to the Company, or use, or
induce the Company to use, any proprietary information or trade secrets of
others at any time, including but not limited to any proprietary information or
trade secrets of any former employer, if any; and Executive acknowledges and
agrees that any violation of this provision shall be grounds for Executive’s
immediate termination and could subject Executive to substantial civil
liabilities and criminal penalties. Executive further specifically and expressly
acknowledges that no officer or other employee or representative of the Company
has requested or instructed Executive to disclose or use any such third party
proprietary information or trade secrets.

 

d. Non-Competition. Employee understands and agrees that Company is engaged in
the business of designing, manufacturing, selling and servicing engineering
validation test and automatic production test equipment and software design
products used for assisting in the design of and testing of semiconductor
integrated circuits (the “Business”). As an inducement to Company to enter into
the merger transaction with NPTest Holdings Corporation and in consideration of
the payments contemplated hereby, Employee agrees that for a period of one (1)
year from and after the termination of his Employment with the Company, Employee
shall not, anywhere in North America or Europe, directly or indirectly, (1)
engage, without the express prior written consent of Company, in any business or
activity, whether as an employee, consultant, partner, advisor, independent
contractor, general partner, officer, director, member, stockholder or other
equity holder, investor, lender or guarantor of any corporation, partnership or
other entity, principal, agent, representative, or in any other individual,
corporate or representative capacity (without limitation by specific enumeration
of the foregoing) involving the Business, or (2) render any services or provide
any advice to any business, activity or person involving the Business, or (3)
allow his name to be used in connection with any business, activity or person
that engages in the Business. Notwithstanding the foregoing, Employee may own,
directly or indirectly, solely as an investment up to one percent (1%) of any
class of “publicly traded securities” of any person that owns or operates a
business that is competitive or substantially similar to the Business. For the
purposes of this section, the term “publicly traded securities” shall mean
securities that are traded on a national securities exchange or listed on the
NASDAQ National Market. In addition, Employee will provide written notice to
Company’s General Counsel of any proposed employment or consulting positions
during this period.

 

5



--------------------------------------------------------------------------------

7. ARBITRATION

 

Executive and the Company agree that any dispute, controversy or claim between
them shall be settled exclusively by final and binding arbitration in accordance
with the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association (the “AAA Rules”). A neutral and impartial
arbitrator shall be chosen by mutual agreement of the parties or, if the parties
are unable to agree upon an arbitrator within a reasonable period of time, then
a neutral and impartial arbitrator shall be appointed in accordance with the
arbitrator nomination and selection procedure set forth in the AAA Rules. The
arbitrator shall apply the same substantive law, with the same statutes of
limitations and remedies, which would apply if the claims were brought in court.
The arbitrator also shall prepare a written decision containing the essential
findings and conclusions upon which the decision is based. Either party may
bring an action in court to compel arbitration under this Agreement or to
enforce an arbitration award. Otherwise, neither party shall initiate or
prosecute any lawsuit in any way related to any claim subject to this agreement
to arbitrate. Any arbitration held pursuant to this Paragraph shall take place
in Santa Clara County, California. Each party shall pay its own costs and
attorneys’ fees, unless a party prevails on a statutory claim and the statute
provides that the prevailing party is entitled to payment of its attorneys’
fees. In that case, the arbitrator may award reasonable attorneys’ fees and
costs to the prevailing party as provided by law. The Company agrees to pay the
costs and fees of the arbitrator. THE PARTIES UNDERSTAND AND AGREE THAT THIS
AGREEMENT CONSTITUTES A WAIVER OF THEIR RIGHT TO A TRIAL BY JURY OF ANY CLAIMS
OR CONTROVERSIES COVERED BY THIS AGREEMENT.

 

8. AMENDMENTS; WAIVERS; REMEDIES

 

This Agreement may not be amended or waived except by a writing signed by
Executive and by a duly authorized representative of the Company other than
Executive. Failure to exercise any right under this Agreement shall not
constitute a waiver of such right. Any waiver of any breach of this Agreement
shall not operate as a waiver of any subsequent breaches. All rights or remedies
specified for a party herein shall be cumulative and in addition to all other
rights and remedies of the party hereunder or under applicable law.

 

9. ASSIGNMENT; BINDING EFFECT

 

a. Assignment. The performance of Executive is personal hereunder, and Executive
agrees that Executive shall have no right to assign and shall not

 

6



--------------------------------------------------------------------------------

assign or purport to assign any rights or obligations under this Agreement. This
Agreement may be assigned or transferred by the Company; and nothing in this
Agreement shall prevent the consolidation, merger or sale of the Company or a
sale of any or all or substantially all of its assets.

 

b. Binding Effect. Subject to the foregoing restriction on assignment by
Executive, this Agreement shall inure to the benefit of and be binding upon each
of the parties; the affiliates, officers, directors, agents, successors and
assigns of the Company; and the heirs, devisees, spouses, legal representatives
and successors of Executive.

 

10. NOTICES

 

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered: (a) by
hand; (b) by a nationally recognized overnight courier service; or (c) by United
States first class registered or certified mail, return receipt requested, to
the principal address of the other party, as set forth below. The date of notice
shall be deemed to be the earlier of (i) actual receipt of notice by any
permitted means, or (ii) five business days following dispatch by overnight
delivery service or the United States Mail. Executive shall be obligated to
notify the Company in writing of any change in Executive’s address. Notice of
change of address shall be effective only when done in accordance with this
paragraph.

 

Company’s Notice Address:

 

Credence Systems Corporation

1421 California Circle

Milpitas, CA 95035

 

Executive’s Notice Address:

 

12101 Dawn Lane

 

Los Altos Hills, CA 94022

 

11. SEVERABILITY

 

If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect. In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum

 

7



--------------------------------------------------------------------------------

time period or scope that such court or arbitrator deems enforceable, then such
court or arbitrator shall reduce the time period or scope to the maximum time
period or scope permitted by law.

 

12. TAXES

 

All amounts paid under this Agreement (including without limitation Base Salary
and Severance) shall be paid less all applicable state and federal tax
withholdings and any other withholdings required by any applicable jurisdiction.

 

13. GOVERNING LAW

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of California.

 

14. INTERPRETATION

 

This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party. Sections and section headings contained in
this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement. Whenever the context
requires, references to the singular shall include the plural and the plural the
singular.

 

15. OBLIGATIONS SURVIVE TERMINATION OF EMPLOYMENT

 

Executive agrees that any and all of Executive’s obligations under this
agreement shall survive the termination of employment and the termination of
this Agreement.

 

16. COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument.

 

8



--------------------------------------------------------------------------------

17. AUTHORITY

 

Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.

 

18. ENTIRE AGREEMENT

 

This Agreement is intended to be the final, complete, and exclusive statement of
the terms of Executive’s employment by the Company and may not be contradicted
by evidence of any prior or contemporaneous statements or agreements, except for
agreements specifically referenced herein (including the Executive Proprietary
Information and Inventions Agreement, the Arbitration Agreement, and the Stock
Plan and Stock Option Agreement of the Company). To the extent that the
practices, policies or procedures of the Company, now or in the future, apply to
Executive and are inconsistent with the terms of this Agreement, the provisions
of this Agreement shall control. Any subsequent change in Executive’s duties,
position, or compensation will not affect the validity or scope of this
Agreement.

 

19. EXECUTIVE ACKNOWLEDGEMENT

 

EXECUTIVE ACKNOWLEDGES THAT HE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL COUNSEL
CONCERNING THIS AGREEMENT, THAT EXECUTIVE HAS READ AND UNDERSTANDS THE
AGREEMENT, THAT EXECUTIVE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT EXECUTIVE
HAS ENTERED INTO IT FREELY BASED ON HIS OWN JUDGMENT AND NOT ON ANY
REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement on December 6,
2004.

 

CREDENCE SYSTEMS CORPORATION:   ASHOK BELANI:

By:

 

/s/ Graham J. Siddall

--------------------------------------------------------------------------------

 

/s/ Ashok Belani

--------------------------------------------------------------------------------

   

Graham J. Siddall

       

Chairman and Chief Executive Officer

   

 

10